UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  GAUTUM IJOOR,

                          Plaintiff,

                 v.                                   Civil Action No. 15-1292 (ESH)

  CONSUMMATE COMPUTER
  CONSULTANTS SYSTEMS, LLC, et al.,

                         Defendants.



                         MEMORANDUM OPINION AND ORDER

       Defendant Consummate Computer Consultants Systems, LLC moves for leave to amend

its answer to assert counterclaims. The Court grants defendant’s motion after consideration of

defendant’s Motion for Leave to Amend Answer to Assert Counterclaim, the Memorandum of

Law submitted in support, plaintiff’s opposition thereto, and each parties’ supplemental briefing.

                                          DISCUSSION

       In the present case, the parties jointly proposed September 15, 2016 as the deadline for

amendment to pleadings, which the Court accepted. (Order, Sept. 8, 2016, ECF No. 22.) Under

Federal Rule of Civil Procedure 16(b)(4), “[a] scheduling order may be modified only for good

cause and with the judge’s consent.” “Rule 16(b)’s good cause standard focuses on the

timeliness of the amendment and the reasons for its tardy submission.” Lurie v. Mid-Atl.

Permanente Med. Grp., P.C., 589 F. Supp. 2d 21, 23 (D.D.C. 2008). “Additionally, if the

moving party establishes that she acted diligently, she must also show that there is a lack of

prejudice to the opposing party.” Lovely-Coley v. D.C., No. CV 12-1464 (RBW), 2017 WL
2533339, at *3 (D.D.C. June 9, 2017).

       Defendant seeks to amend its answer to assert counterclaims based on plaintiff’s conduct

which may have violated non-compete provisions of employment agreements between defendant

and plaintiff. During discovery, in September 2016 and January 2017, defendant had issued to

plaintiff, on two separate occasions, various discovery requests seeking information and

documents concerning any business activities plaintiff may have engaged in outside of his

employment with C3 Systems both during the time of his employment and after. (Def.’s Mem.

in Reply to Pl.’s Opp. to Def.’s Mot. at 4, ECF No. 37 (“Def.’s Reply”).) Plaintiff objected to

producing such documents. (Id. at 4–5.) Defendant discovered most of the relevant information

forming the basis for its new counterclaims during discovery when it was conducting witness

interviews. (Id. at 5.). Defendant filed the instant motion within a month of learning the new

information.

       Defendant acted diligently by filing the instant motion within a month of learning

information giving rise to its reason for amendment. Cf. Headfirst Baseball LLC v. Elwood, 206
F. Supp. 3d 148, 156 (D.D.C. 2016); see also United States v. Kellogg Brown & Root Servs.,

Inc., 285 F.R.D. 133, 137 (D.D.C. 2012). Furthermore, plaintiff will not be prejudiced by

defendant’s amendment. Discovery has not concluded and defendant notes that it “would

consent to an extension of the discovery period to allow plaintiff additional time to complete the

necessary discovery.” (Def.’s Reply at 5); see Ellis v. Georgetown Univ. Hosp., 631 F. Supp. 2d
71, 80 (D.D.C. 2009).

                                        CONCLUSION

       For the reasons stated above, it is hereby

       ORDERED that defendant’s Motion for Leave to Amend Answer to Assert Counterclaim



                                                2
is GRANTED; it is further

          ORDERED that Amended Answer and Counterclaim attached to defendant’s Motion is

ACCEPTED for filing as of the date of this Order and should be docketed as such; and it is

further

          ORDERED that plaintiff shall file his responsive pleading on or before September 22,

2017.




                                                     /s/ Ellen Segal Huvelle
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge


Date: September 8, 2017

  Copies to:


  Sundeep Hora, Esq.
  Eric W. Gunderson, Esq.
  Magistrate Judge Meriweather




                                                3